UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 OR q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number 1-34240 COLLECTORS UNIVERSE, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0846191 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1921 E. Alton Avenue, Santa Ana, California (Address of principal executive offices) (Zip Code) (949) 567-1234 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of each Exchange on which registered Common Stock, par value $.001 per share NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: YES oNO x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES NO x Indicate, by check mark, whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days.YesýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNOo Indicate, by check mark, if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated Filero Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyý Indicate by check mark whether the Registrant is a shell company (as defined in Securities Exchange Act Rule 12b-2).YESoNOx As of December 31, 2010, the aggregate market value of the Common Stock held by non-affiliates was approximately $70,244,000 based on the per share closing price of $13.90 of registrant’s Common Stock as of such date as reported by the Nasdaq Global Market. As of August 20, 2011, a total of 8,039,256 shares of registrant's Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Except as otherwise stated therein, Items 10, 11, 12, 13 and 14 in PartIII of this Form 10-K are incorporated by reference from Registrant's Definitive Proxy Statement, which is expected to be filed with the Securities and Exchange Commission on or before October 28, 2011, for its Annual Meeting of Stockholders scheduled. COLLECTORS UNIVERSE, INC. FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2011 TABLE OF CONTENTS PART I Page Forward-Looking Statements 1 Item 1. Business 1 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 20 Item 2. Properties 20 Item 3. Legal Proceedings 21 Executive Officers of Registrant 21 PART II Item 5. Market for Common Stock, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Consolidated Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 46 Item 8. Financial Statements and Supplementary Data 47 Report of Independent Registered Public Accounting Firm 48 Consolidated Balance Sheets at June 30, 2011 and 2010 49 Consolidated Statements of Operations for the Years ended June 30, 2011, 2010 and 2009 50 Consolidated Statements of Stockholders' Equity for the Years Ended June 30, 2011, 2010 and 2009 51 Consolidated Statements of Cash Flows for the Years Ended June 30, 2011, 2010 and 2009 52 Notes to Consolidated Financial Statements 54 Schedule II – Valuation and Qualifying Accounts 78 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 79 Item 9A. Controls and Procedures 79 Item 9B. Other Information 80 PART III Item 10. Directors, Executive Officers and Corporate Governance 81 Item 11. Executive Compensation 81 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 81 Item 13. Certain Relationships and Related Transactions and Director Independence 81 Item 14. Principal Accountant Fees and Services 81 PART IV Item 15. Exhibits and Financial Statement Schedules 82 SIGNATURES S-1 INDEX TO EXHIBITS E-1 ii FORWARD-LOOKING STATEMENTS Statements contained in this annual report on Form 10-K (the “Annual Report”) that are not historical facts or that discuss our expectations, beliefs or views regarding our future operations or future financial performance, or financial or other trends in our business or markets, constitute “forward-looking statements” as defined in the Private Securities Reform Act of 1995.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.Often, such statements include the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” “project,” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.”Forward-looking statements are estimates or predictions about the future.Those estimates or predictions are based on current information and are subject to a number of risks and uncertainties that could cause our financial condition or operating results in the future to differ significantly from those expected at the current time, as described in the forward-looking statements that are contained in this Annual Report.Those risks and uncertainties are described in Item1A in PartI of this Annual Report under the caption “Risk Factors,” and in Item7 of Part II under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Accordingly, readers of this Annual Report are urged to read the cautionary statements contained in those items of this Annual Report.Due to these uncertainties and risks, readers are cautioned not to place undue reliance on such forward-looking statements contained in this Annual Report, which speak only as of the date of this Annual Report.We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required by law or applicable Nasdaq rules. PART I ITEM 1.BUSINESS Overview We provide authentication and grading services to dealers and collectors of high-value coins, trading cards, event tickets, autographs, memorabilia and stamps (“collectibles”).We believe that our authentication and grading services add value to these collectibles by enhancing their marketability and thereby providing increased liquidity to the dealers, collectors and consumers that own and buy and sell them. Once we have authenticated and assigned a grade to a collectible, we encapsulate it in a tamper-evident, clear plastic holder, or issue a certificate of authenticity, that (i)identifies the specific collectible; (ii)sets forth the quality grade we have assigned to it; and (iii)bears one of our brand names and logos: “PCGS” for coins, “PSA” for trading cards and event tickets, “PSA/DNA” for autographs and memorabilia and “PSE” for stamps.Additionally, we warrant our certification of authenticity and the grade that we assign to the coins, trading cards and stamps bearing our brands.We do not warrant our authenticity determinations for autographs or memorabilia.For ease of reference in this Annual Report, we will sometimes refer to coins, trading cards and other collectibles that we have authenticated or graded as having been “certified.” We principally generate revenues from the fees paid for our authentication and grading services.To a much lesser extent, we generate revenues from other related services, which consist of revenues from:(i)the sale of advertising on our websites; (ii)the sale of printed publications and collectibles price guides and advertising in such publications; (iii)the sale of membership subscriptions in our Collectors Club and CoinFacts, which is designed to attract interest in high-value collectibles among new collectors; (iv)the sale of subscriptions to our Certified Coin Exchange (CCE) dealer-to-dealer Internet bid-ask market for certified coins; and (v)collectibles trade show conventions that we conduct.We also generate revenues from sales of our collectibles inventory, which is comprised primarily of collectible coins that we have purchased under our coin grading warranty program; however, these activities are not the focus, and we do not consider them to be an integral part of our ongoing revenue-generating activities. We have developed some of the leading brands in the collectibles markets in which we conduct our business: § “PCGS” (Professional Coin Grading Service), which is the brand name for our independent coin authentication and grading service; § “PSA” (Professional Sports Authenticator), which is the brand name for our independent sports and trading cards authentication and grading service; 1 § “PSA/DNA” (PSA/DNA Authentication Services), which is the brand name for our independent authentication and grading service for vintage autographs and memorabilia; and § “PSE” (Professional Stamp Experts), which is the brand name for our independent stamp authentication and grading service. PCGS and PSA are among the leading independent authentication and grading services in the collectible coin and trading cards markets in the United States.PSA/DNA and PSE also are among the leading independent authentication services in their respective markets. We began offering our PCGS coin authentication and grading services in 1986 and, from inception through fiscal year ended June 30, 2011, we authenticated and graded more than 20 million coins.In 1991, we launched our PSA trading cards authentication and grading service and, through June 30, 2011, authenticated and graded over 14million trading cards.In 1999, we launched our PSA/DNA vintage autograph authentication business and in June 2004 we extended that business by introducing vintage autograph grading services to dealers and collectors of autographed sports memorabilia.We started our PSE stamp authentication and grading service in 2000. The following table provides information regarding the respective numbers of coins, trading cards, autographs and stamps that we authenticated or graded from 2009 to 2011: Units Processed Coins 59
